£S5-(S
                IN THE
    COURT OF CRIMINAL APPEALS
             AUSTIN,    TEXAS          ORIGINAL

               FROM THE
    ELEVENTH COURT OF       APPEALS
            EASTLAND, TEXAS

    Cause No.     11-11-00241-CR


                  AND


     THE 35TH DISTRICT COURT
       BROUN COUNTY, TEXAS
                                               SEP 15 2015
           Trial No.    CR20133

                                          AbelAcosta, CJerk

PETITION    FOR DISCRETIONARY REVIEW




       JOHNATHEN       HARRISON
           TDCJ-ID #1670858
                                            FILED IN
       MARK LI.   STILES UNIT
             3060 FM 3514
                                       C°WOFCR,MjJAppEALs
      BEAUMONT, TEXAS 77705
                                            SEP 17 2015
                PRO-SE

                                         Abel Acosta, Clerk
                             TABLE OF CONTENTS


LIST OF PARTIES                                    i

INDEX OF AUTHORITIES                             iii

STATEMENT REGARDING ORAL ARGUMENT                 Iv


STATEMENT   OF THE CASE                            v


STATEMENT OF PROCEDURAL HISTORY                   vi

GROUNDS FDR REVIEW                               vii

ARGUMENTS

   Ground One                                      1

   Ground Two                                      3

   Ground Three                                    5


   Ground Four                                     7

PRAYER                                            10

CERTIFICATE OF SERVICE                            10




                                      n.
                                 LIST OF   PARTIES




State's Trial Attorney:                    Sam Moss
                                           SBN:   24030039
                                           Assistant District Attorney
                                           35th Judicial District Court
                                           Broun County, Texas
                                           200 S. Broadway, Suite 323
                                           Brounuood, Texas 76B01
                                           Tel:   325-646=0444


Petitioner's Trial Attorneys:;             Evan,, Pierce-Dones
                                           Attorney For Johnathen Uee Harrison
                                           SBN:   15999400
                                           430 L). Beauregard Ave., Suite B
                                           San Angelo, Texas 76903
                                           Tel:325-659-B929


                                           Heff Robnett
                                           Attorney for Richard George Baker, Gr,
                                           SBN:   1711B450
                                           P0 Box 1583
                                           Midland, Texas 79702-1583
                                           Tel:   432-682-6140



Attorney for Petitioner:                   Rudy Taylor Laui
                                           Criminal Trial & Appellate Lawyer
                                           SBN:   24039498
                                           205 Center Avenue
                                           Brounuood, Texas 76801
                                           Tel:   325-646-7440




                                       l.
                             INDEX   OF   AUTHORITIES



SUPREME COURT CASES                                                      Page

Chapman v. California, 87 S.Ct. B24 (1967)                                  9
Jackson v. Virginia, 99 S. Ct. 2781 (1979)                                   7
Smith v. Cain, 132 S. Ct. 627 (2012)                                         7

FEDERAL CASES

U.S. v. Carona, 551 F.3d 1386 (5th Cir. 1977)                               1
U.S. v. Raney, 633 F.3d 385 (5th Cir. 2011)                                 4

STATE CASES

Allen v. State, 149 S.LJ.3d 254 (Tex. App .-Fort Worth 2004)               1
Borjon v. State, 787 S.W.2d 53,57 (Tex.Crim.App. 1990)                   3,4
Broun v. State, 96 S.U.3d 50B (Tex.Crim.App. 1.2002)                       3
Bufkin v. State, 207 S.ld.3d 779 (Tex.Crim.App. 2006)                    1,2
Gonzales v. State, 115 S.U.3d 278 (Tex. App.-Corpus Christi 2003)          3
Haukins v. State, 99 S.li).3d 890 (Tex.App .-Corpus Christi 2003)          6
Nickerson v. State, 312 S.W.3d 250 (Tex.App.-Houston [14th Dist] 2010)     5
Snouden v. State, 353 S.U.3d 815 (TexlCrim .App. 2011)                     9

UNITED STATES CONSTITUTION

Fourteenth Amendment                                                     1,5

TEXAS CONSTITUTION

Article 5, §1 3                                                             5

TEXAS PENAL CODE

Section 2.01                                                                B




                                           in;
                      STATEMENT REGARDING ORAL ARGUMENT



     Peibitiofeer"does not request oral argument as the decisional process of

this court uould not be significantly aided by oral argument since the facts

and legal arguments are adequately presented in the petition submitted to this

Court by the Petitioner.

     The Petitioner does request oral argument if the State does so, but other

than that, he does not.




                                          IV i        v .
                            STATEMENT OF THE CASE




     The Petitioner uas indicted April 23, 2009 for the offense of Burglary of

a Habitation uith the commission of a Sexual Assault. The Petitioner pled "not

guilty" and proceeded to Jury Trial on September 13, 2010. The Petitioner uas

knoun to the alleged victim and she testified that the Petitioner and a co-

defendant entered her home uithout consent and sexually assaulted her. The

evidence consisted of the alleged victims testimony and the contradictory

testimony of the emergency room physician una examined the alleged victim.

     The Petitioner diligently maintained that he had consensual sex uith the

alleged victim and produced uitness testimony from an acquaintance familiar

uith both the petitioner and the alleged victim, uho testified that: (1) The

alleged victim gave the Petitioner directions to her house; (2) The alleged

victim left the uitness's house uith the Petitioner; and (3) The alleged

victim made arangements for the uitness to baby-sit her child uhile she uas

gone uith the Petitioner.

     The Petitioner steadfastly maintained that he had consensual sex uith the

alleged victim and entered her home only uith her permission. Petitioner

contends he uas urongly convicted.




                                         v.
                          STATEMENT   OF   PROCEDURAL HISTORY



    The Petitioner uas not appointed Appellate Counsel in sufficient time to

file a Notice of Appeal. Petitioner filed a Writ of Habeas Corpus and uas granted

relief and alloued to file an out of time appeal. The Eleventh Court of Appeals,

at Eastland, Texas, filed a uritten opinion on August 15, 2013. The Appeals

Court also issued a Judgment on that same date, Affirming the Petitioner's

conviction and judgment by the Trial Court. No motion for re-hearing uas filed.




                                            vi,
                                GROUNDS FOR REVIEW


1.   The Appellate Court erred in determining that the Trial Court did not abuse

     its discretion by denying the Petitioner's motion for a mistrial, uhen the

     Prosecutor accused the Petitioner's defense counsel of being a "Liar" before

     the jury. This undermined the integrity of Petitioner's defense counsel and

     prejudiced the Petitioner, having an injurious effect on the jury's verdict.

     The Petitioner asserts that the Trial Court should have declared a mistrial

     and it's instruction to disregard such a prejudicial statement uas

     insufficient to cure such a harmful error.



2.   The Appellate Court erred in determining that the Trial Court did not

     abuse its discretion by admitting evidence that the Petitioner had a "White

     Pouer" tattoo, uhich uas actually a "White Pride" tattoo. This evidence had

     no elemental or evidentiary value and uas more prejudicial than probative.

     The matter of the Petitioner's tattoo uas outside the record or the evidence

     of the case and uas introduced by the Prosecutor to arouse the passion and

     prejudice of the jury and caused the Petitioner egregious harm.


3.   The Appellate Court erred in determining that the prosecutor did not

     prejudice the Petitioner by pointing out the alleged victim as she sat in

     the courtroom evidence during the prosecutor's closing argument; making

     personal opinion comments as to the alleged victim's appearance and

     conduct; and that the Trial Court did not abuse its discretion by allouing

     the p'rosecutor to place matters before the jury and outside of the record.

     This prejudiced the Petitioner, causing him egregious harm.


4.   The evidence uas insufficient to support the conviction of the Petitioner

     for Burglary of a Habitation uith commission of a Sexual Assault. The

     alleged victim's testimony uas contradictory making it unreliable. The




                                         VII,
emergency room physician's testimony, uho examined the allegsd victim, uas

contradictory and inconclusive. There uas also contrary evidence in the

form of testimony from a uitness uho stated that the alleged victim gave the

Petitioner directions to her home and left uith the Petitioner from the

uitness's home, and made arrangements uith the uitness to baby-sit her

child uhile she uas gone uith the Petitioner.




                                   Vlll.
                                   ARGUMENT


                                  GROUND     ONE


     The Aplpellate Court erred in determining that the Trial Court did not

abuse its discretion by denying the Petitioner's motion for a mistrial when

the prosecutor accused the Petitioner's defense counsel of being a "Liar" before

the jury. This prejudiced the Petitioner and had an injurious effect on the

jury's verdict, violating Petitioner's right to due process and a fair trial.

see: U.S. v. Carona, 551 F.2d 1386 (5th Cir. 1977); U.S.C.A. Const. Amend. 14

                "It is the duty of every lauyer not to insert his
                personal opinion as to justness of cause, credibility
                of uitnesses, counsel's argument, or guilt and
                innocence of the accused."


     During closing arguments, the prosecutor called the Petitioner's counsel

a "Liar" regarding the ambiguity of the State's medical evidence, in front of

the jury (RR.v.3,pp. 140)

                "Both defense counsel start talking about this
                medical evidence and--I don't knou.   I think flat out
                lie about it."


This is clearly an improper and prejudicial statement by the prosecutor, uhich

disparged defense counsel's integrity and credibility, causing the Petitioner

sufficient harm to undermine confidence in the jury's verdict, see; Allen

v. State, 149 S.W.3d 254 (Tex.App.-Fort Worth 2004)

                "Prosecutor made improper closing argument by expressing
                his personal opinion regarding defense counsel's
                argument and engaged in unprovoked personal attack on
                defense counsel prejudicing the defendant."

Defense counsel is alloued to controvert the State's alleged facts and by

ridiculing and calling the Petitioner's defense counsel names, the State

violated the Petitioner's right to a fair trial, see: Bufkin v. State, 207
S.W.3d 779 (Tex.Crim.App. 2006)

                "A criminal defendant has the right to controvert
                the facts upon uhich the prosecution intends to rely.
                And that right includes claiming that events unfolded




                                       1 .
                     in a uay different than the State has! alleged."

Such improper, inflammatory and improper statements by the prosecutor in front

of the jury prejudiced the Petitioner and had an injurious effect on the

jury's verdict causing the Petitioner egregious harm and therefore the

Petitioner's conviction should be reversed and remanded back to the trial court


for   a neu trial.
                                      ARGUMENT


                                     GROUND TWO




    The Appellate Court erred in determining that the Trial Court did not

abuse its discretion by admitting evidence that the Petitioner had a "White

Pride" tattoo and alloued the prosecutor to shou the jury a picture of the

Petitioner's tattoo uhich prejudiced and inflamed the jury, violating the

Petitioner's right to a fair trial and due process. This evidence uas more

prejudicial than probative and had no evidentiary value, see: Broun v. State,

96 S.W.3d 508 (Tex.Crim.App. 2002)

                  "To be admissible extraneous evidence must establish
                  some elemental or evidentiary fact or rebut some
                  defensive theory."

    The prosecutor introduced this picture of the Petitioner's tattoo in

order to prejudice the Petitioner to the jury. This evidence uas meant to harm

the Petitioner. The prosecutor's claim that it uas necessary to identify the

Petitioner uas unfounded. The Petitioner uas personally knoun by the alleged

victim uho did not require a tattoo to identify him. The prosecutor deliberately

inferred that the Petitioner uas a White Supremacist or gang related, and this

placed matters before the jury taht uere outside of the record and prejudicial

to the Petitioner, see: Gonzales v. State, 115 S.W.3d 27B (Tex.App.-Corpus

Christi 2D03)

                  "A prosecutor cannot place matters before the jury
                  that are outside the record and prejudicial to the
                  accused."


The picture of the Petitioner's tattoo uas meant to suay the jury as to the

Petitioner's character and prejudice the Petitioner and ensure that the jury

convicted him. This uas clearly improper by the prosecutor and undermines

confidence in the jury's verdict, see: Borjon v. State, 787 S.W.2d 53,57 (Tex.

Crim.App. 1990)

                  "Matters that are not in evidence and may not be
                inferred by the evidence are usually designed to
                arouse the passion and prejudice of the jury and
                as such are highly inappropriate."

See also: U.S. v. Raney, 633 F.3d 385 (5th Cir. 2011)

                "A prosecutor is not permitted to make an appeal
                to prejudice calculated to inflame the jury."

The Petitioner asserts that the Trial Court abused its discretion in admitting

such prejudicial evidence that had no probative value. That this evidence

caused the Petitioner egregious harm and as a result, his conviction should be

reversed and remanded for a neu trial.
                                    ARGUMENT

                                  GROUND THREE


     The Appellate Court erred in ruling that the Trial Court did not abuse

its discretion by permitting the p'rosecutor to point out the alleged victim,

sitting in the courtroom audience, during closing arguments to the jury. Then

directed personal opinion comments to the alleged victim during his closing

argument.; This prejudiced the Applicanct and had an injurious effect on the

jury's verdict, violating Petitioner's right to a fair trial and due process.

see: Nickerson v. State, 312 S.W.3d 250 (Tex.App.-Houston [14th Dist.] 2010);

Const. Amend. U.S.C.A:. 14; Tex. Const. Art. 5 §13

                "Prosecutor attempting to humanize victim during
                closing argument of guilt innocence phase uith
                extraneous information outside the record and
                making personal opinion comments about the victim
                uere improper."

     The prosecutor made direct reference to the alleged victim and pointed

her out to the jury and made personal opinion comments directly to the alleged

victim during closing argument, see: (RR.v.3,pp. 137-150)

                "The one good move as a matter that you did and you
                should be proud of yourself-- You looked out for your
                child and gave him to his father."

                "After they raped her, she struggled uith them, because
                she can't fight back, she is not strong enough, she is
                beat doun, she is battered, you can see that."

This is paticularly misleading, prejudicial and inflamatory. This uas clearly

the personal opinion of the prosecutor. This uas also extraneous information

outside the record and prejudicial to the Petitioner. The trial from this

alleged crime uas a year later. There uas no evidence, medical or otheruise,

that the alleged victim uas beaten or battered,   and in fact, the only

evidence of physical injury to the alleged victim uere tuo small abrasions on

her vagina that could have resulted from consensual sex uith insufficient

lubrication, not rape. To characterize the alleged victim as beat doun and

battered uas not only extraneous information outside the record, but the
evidence itself reveals no such injury, making this a false misleading

statement to the jury, see: Haukins v. State, 99 S.W.3d 890 (Tex.App.-Corpus

Christi 2003)

                "A prosecutor cannot use closing argument to place
                matters that are outside the record and prejudicial
                to the accused."


     The Applicant asserts tbat,:as a result of the prosecutor placing matters

outside the record in order to prejudice and inflame the jury, and the Trial

Court alloiuing such inadmissible and improper conduct; the Petitioner's right

to a fair trial and due process uere violated. The Petitioner's conviction

should therefore be reversed and remanded to the Trial Court for a neu trial.
                                      ARGUMENT


                                    GROUND   FOUR



      The evidence is insufficient to support the Petitioner's conviction of

Burglary of a Habitation in the Commission of a Sexual Assault, violating the

Petitioner's right to due process, see: Jackson v. Virginia, 443 U.S. 307, 99
S. Ct. 2781, 61 L. Ed. 2d 560 (1979)

                "All convictions by a state court must be supported
                by the evidence. And that evidence must prove all the
                essential elements of the charge beyond a reasonable
                doubt."


      There uas sufficient contrary evidence that outueighs any evidence of

guilt.   Since the only evidence to support the Petitioner's conviction uas

the alleged victim's claim that she uas raped and inconsistent testimony from

the physician uho examined her, uho admitted that the tuo abrasions found on

the   alleged victim's vagina could have resulted from consensual intercourse

in a missionary position uith inadequate lubrication. (RR.v.3,pp. 258-263).

      Danessa Gomez testified that the alleged victim left Ms. Gomez's home uith

the Petitioner and his co-defendant, 'after* giving the Petitioner directions to

her home. The alleged victim herself admitted under oath, that she used drugs

in front of her young son, and had multiple, extramarital, affairs uhile she

uas married to the child's father. This contrary evidence far outueighs any

evidence that any reasonably minded jury could consider sufficient to support

a conviction. Had the prosecutor not engaged in misconduct in order to

prejudice and inflame the jury, there is a reasonable probability that the jury

uould have reached a different verdict, see: Smith v. Cain, 132 S. Ct. 627, 181
L. Ed. 2d 571, 80 U.S.L.W. 4028 (2012)

                "A reasonable probability is the likelihood of a
                different result, great enough to undermine confidence
                in the outcome of a   trial."


      The Petitioner asserts that the evidence is insufficient to support his

conviction. The alleged victim and the expert medical testimony is inconsistent,
the prosecutor deliberately engaged in conduct to inflame and prejudice the

jury and the contrary evidence outueighed the evidence supporting the

Petitioner's conviction, see: Zuniga v. State, 144 S.W.3d 477 (Tex.Crim.App.

2004)

                   "Contrary evidence in a criminal case does not
                   have to outueigh evidence of guilt, but has to
                   be only enough to provide reasonable doubt; if
                   contrary evidence does outueigh evidence supporting
                   the verdict, then the beyond a reasonable doubt
                   standard has not been met by the State."

Therefore, the Petitioner asserts that the State did not meet the reasonable

doubt standard set forth   in the   United States Constitution and Tex.   Penal


Code, §2.01

                   "That all criminal convictions must be proven
                   beyond a reasonable doubt."

As a result, Petitioner's conviction should be reversed and this Honorable

Court issue an order of acquittal.
                                      CONCLUSION



    The Petitioner assarts that the Appellate Court erred in not reversing a

conviction that   had clear error that caused the Petitioner egregious harm. The

Trial Court admitted evidence that uas more prejudicial than probative, the

prosecutor committed misconduct by not only calling defense counsel a liar, but

by making personal opinion comments about the alleged victim, to the victim

herself, inffront of the jury. And parading a picture of a tattoo in front of

the jury in order to prejudice the Petitioner and cause a harmful effect on the

jury's verdict. These errors uere not harmless and no reasonably minded

judiciary could declare that these errors uere harmless beyond a reasonable

doubt, see: Snouden v. State, 353 S.W.3d B15 (2011); Chapman v. California,

386 U.S. 18, 87 S. Ct. 824 (1967)

                  "Before an error can be   held harmless the Court
                  must be able to declare a belief that it uas
                  harmless beyond a reasonable doubt."

Therefore, the Petitioner asserts that the errors he has alleged are not

harmless. That the constitutional violations that resulted from them,

prejudiced the Petitioner sufficiently to undermine confidence in the outcome,

of his trial, and that as a result, the Petitioner's conviction must be

reversed.
                                      PRAYER FOR RELIEF



      Wherefore premise having been considered, the Petitioner humbly prays

 that this Honorable Court grant his Petition.for Discretionary Revieu and

 reverse his conviction and remand him to the Trial Court for a neu trial or


 in the alternative, remand back to the Appellate Court for further revieu

 consistent uith this Court's ruling.



 Respectfully Submitted,



 Johnathen    Harrison
 TDCJ-ID #1670B58
 Mark W.   Stiles Unit
 3060 FM 3514
 Beaumont, Texas 77705




                                         DECLARATION




      I declare under penalty of perjury the foregoing to be true and correct.

 Executed on the 3rd day of September, 2015.


 Duly Sworn,



 ]ohnathen Harrison
 TDCJ-ID #1670858
 Pro-Se




                                    CERTIFICATE OF SERVICE



      I herby certify that this Petition for Discretionary Revieu uas placed in

 the unit mailbox at the Mark W. Stiles Unit, Beaumont, Texas 77705, on

 September 4, 2015.


 Certified,


/yJohnathen Harrison,    Pro   se


                                              10,
Opinion filed August 15, 2013




                                                  In The



        Cietientf) Court of appeal*
                                      No. 11-11-00241-CR



                 JOHNATHEN LEE HARRISON, Appellant

                                                    V.


                         THE STATE OF TEXAS, Appellee


                         On Appeal from the 35th District Court
                                      Brown County, Texas
                               Trial Court Cause No. CR20133




                         MEMORANDUM                            OPINION

      The jury convicted Johnathen Lee Harrison, Appellant, of the offense of
burglary of a habitation with the commission of a sexual assault, a first-degree
felony. See Tex. Penal Code Ann. § 30.02 (West 2011). The trial court assessed
Appellant's punishment at confinement for sixty years. We affirm.


      'Wenote that the Court of Criminal Appeals granted Appellant permission to file this out-of-time appeal.
                                                  Issues

        Appellant presents three issues on appeal.                       In the first issue, Appellant
contends that the trial court should have granted a mistrial after the prosecutor
accused Appellant's trial counsel of being a liar. In his second issue, Appellant
argues that the evidence showing that he had a "white pride" tattoo was irrelevant
and was substantially more prejudicial than probative.                        Appellant asserts in his
third issue that permitting the prosecutor to direct the jury's attention to the alleged
victimnduring~to
Appellant's substantial rights.
                                         Background Facts
        Although Appellant does not challenge the sufficiency of the evidence, we
will briefly summarize the evidence in this case. Appellant and his codefendant,
                                                               —   -     .




Richard George Baker, Jr., were tried together.                        The record from the joint trial
shows that Appellant and Baker entered the home of K.L.T. without her consent
and sexually assaulted her. K.L.T. said that she heard a knock at her door and
opened the door slightly. She saw Appellant and Baker, whom she had met a few
days earlier, on the front porch holding forty-ounce beers. When K.L.T. told them
that they could not come in, Appellant pushed open the door and entered anyway.
She testified that Baker held her arms while Appellant played a CD that he had
brought with him. When she tried to get away, Appellant pulled her by the hair
from the dining room into the living room, took off her shirt, pulled down his
pants, and told her to perform oral sex on him. At the same time this was going on,
Baker penetrated her vaginally from behind with his penis. K.L.T. said that, after
she attempted again to get away, Baker pushed her into a chair and continued to
have sex with her until he ejaculated.                  But when K.L.T. tried to flee to the

       2Baker was also convicted of burglary of a habitation with the commission of a sexual assault and also
received a sentence of sixty years. See Baker v. State, No. 11-10-00329-CR, 2012 WL 5988900 (Tex. App —
Eastland Nov. 29, 2012, no pet.) (mem. op., not designated for publication).
bathroom, Appellant again grabbed her by the hair, told her that he was not
finished, and penetrated her vaginally with his penis; Baker sat on the couch and
drank a beer. K.L.T. called the police after Appellant and Baker left.
       Appellant and Baker were arrested. Appellant admitted that he and Baker
had sex with K.L.T., but he claimed that it was consensual sex.
       An emergency room doctor examined K.L.T.              He rioted two abrasions
around the entry to her vagina. He explained, "Typically abrasions that you see in
that-area—are -usually -due to forced vaginal~penetration~or-Ta~ woman that's^
unreceptive to sexual contact." The doctor testified that he would not expect to see
that type of abrasion after consensual sex.
                    Accusation that Defense Counsel was a Liar
      In his first issue, Appellant argues that the prosecutor, in his closing
argument, improperly accused Appellant's trial counsel of lying and that the trial
court erred in denying Appellant's motion for mistrial based upon that accusation.
We addressed this same issue at length in our opinion in Baker's appeal, and we
concluded that the error was harmless under TEX. R. APP. P. 44.2(b) as applied
through the Mosley factors for improper jury argument and that the argument was
not so egregious as to warrant a mistrial.        Baker, 2012 WL 5988900 (citing
Mosley v. State, 983 S.W.2d 249 (Tex. Crim. App; 1998)). For the same reasons
announced in our opinion in Baker, we hold that the prosecutor's comment was not
so egregious as to warrant a mistrial.
       The complained-of argument reads as follows:
             What about this medical evidence? This is what surprises me.
      It really does. Because I've done a lot of trials. . . . And [both
      defense counsel] start talking about this medical evidence ~ and I
      don't know how else to say it, but just spin it ~ that's what lawyers do
      --spin it in their direction. I don't know. I think flat out lie about it.
 The defense attorneys objected to being called liars in front of the jury, and they
requested a mistrial. The trial court sustained the objections, instructed the jury to
disregard, and denied the motions for mistrial.
       Prior to the complained-of argument made by the prosecutor, Appellant's
and Baker's defense attorneys had made statements during their closing arguments
suggesting that the prosecutor's argument may not be "truthful," that the
prosecutor may have "misremembered" the evidence, and that the prosecutor
-would-4ry-to-"mislead'' the jurors;—Appellant's attorney-had-also-addressed the
content of the doctor's expert testimony, and the prosecutor had objected to the
argument as being a misstatement of the record.           After the complained-of
argument, the prosecutor addressed the content of the doctor's expert testimony,
and the defense attorneys objected that the prosecutor was misstating the evidence.
In response to these objections, the trial court instructed the jurors to recall the
evidence as they heard it from the witness stand.
      When a trial court sustains an objection, instructs the jury to disregard, but
denies a motion for mistrial, we assume without deciding that the argument was
improper and look only to whether the court abused its discretion when it denied
the motion for mistrial. Hawkins v. State, 135 S.W.3d 72, 76-77 (Tex. Crim; App.
2004). "A mistrial is the trial court's remedy for improper conduct that is 'so
prejudicial that expenditureof further time and expense would be wasteful and
futile.'" Id. (quoting Laddy. State, 3 S.W.3d 547, 567 (Tex. Crim. App^ 1999)).
While a prosecutor's "uninvited and unsubstantiated accusation of improper
conduct directed at a defendant's attorney" unquestionably puts the case at risk,
Only the most egregious argument taints the jury to the extent that it warrants a
mistrial. Mosley, 983 S,W.2d at 258, 260.
      To determine whether the error constitutes reversible error, we apply
Rule 44.2(b) of the Texas Rules of Appellate Procedure because, as determined by
the court in Mosley, "improper comments on defense counsel's honesty have never
been held to amount to a constitutional violation." Id. at 259. Appellant suggests
that the error in this case constitutes constitutional error; we must, however, follow
the ruling of the Court of Criminal Appeals in Mosley. Pursuant to Mosley, we are
to consider the following factors when applying Rule 44.2(b) to an improper jury
argument: "(1) severity of the misconduct (the magnitude of the prejudicial effect
of the prosecutor's remarks), (2) measures adopted to cure the misconduct (the
efficacy-of-any- cautionary- instruction^by-the -judge), and (3) the certainty- of:
conviction absent the misconduct (the strength of the evidence supporting the
conviction)." Id. To the extent possible, our review must calculate the probable
impact of the error on the jury in light of the record. Orona v. State, 791 S.W.2d
125, 130 (Tex. Crim. App. 1990). Whether there was overwhelming evidence, or a
lack thereof, does not dictate our analysis; instead, we focus on the error's effect
on the trial. Id. We examine "the source of the error, the nature of the error,
whether or to what extent it was emphasized by the State, and its probable
collateral implications."   Id.   We also consider "whether declaring the error
harmless would encourage the State to repeat it with impunity." Id.
      With respect to the first factor in the Mosley test, "[prejudice is clearly the
touchstone." Hawkins, 135 S.W.3d at 77.           In assessing the severity of a
prosecutor's arguments, we do not consider them in isolation from the question of
whether the argument had a prejudicial effect. Id. at 78. Prosecutors' arguments
that "attack the personal morals or trustworthiness of defense counsel are
manifestly improper because they undermine the adversarial system by unfairly
prejudicing the jury against the defendant's attorney."      Fuentes v. State, 991
S.W.2d 267, 274 (Tex. Crim. App. 1999). But when the jury is "in a position to
evaluate the truthfulness of the prosecutor's assertion," the prejudice from
improper argument may be minimized. Mosley, 983 S.W.2d at 260. In fact, when

                                          5
the jury is in such a position, the prosecutor's comments could "backfire if the jury
disagrees with the prosecutor's assessment of defense counsels' actions." Id.
       In the present case, we cannot hold that the prejudice stemming from the
prosecutor's improper comment in this case warranted a mistrial.           Appellant's
counsel had already alluded to the prosecutor's "truthfulness." The prosecutor did
not accuse the defendants of lying, did not accuse defense counsel of
manufacturing evidence, did not argue outside the record, did not inject new facts
"int^tiie-re~cd^
jury in this case was in a position to evaluate the accuracy of the prosecutor's
argument. The jurors had the doctor's testimony before them and were able to
discern it for themselves. Also as in Mosley, we cannot find that the first factor
weighs heavily in Appellant's favor. See id.
       As for the second factor, an instruction to disregard is generally sufficient to
cure the prejudice from an improper argument. Dinkins v. State, 894 S.W.2d 330,
357 (Tex. Crim. App. 1995) (where the prosecutor argued that defense counsel
"wants to mislead you a little bit"); McGeev. State, 774 S.W.2d 229, 238 (Tex.
Crim. App. 1989). We presume that the jury followed the trial court's instruction
to disregard.
       We cannot hold under the record in this case that the third factor, the
certainty of Appellant's conviction absent the prosecutor's improper argument,
weighs heavily in favor of either side. Although we agree with Appellant that the
evidence in this case was not overwhelming and that the medical evidence may
have been—as the State put it—"the critical evidence in the case," we do not agree
with Appellant that the prosecutor's comment, which improperly cast aspersion on
the veracity of defense counsel with respect to the contents of the doctor's
testimony, affected the outcome of this case.         Appellant asserts that, if the
credibility of the defense attorneys had not been "improperly undermined by the
                                           6
 State with his assertion that the defense attorneys were liars," then it could not "be
 said with any certainty that conviction would have been the result for Appellant."
 The jury heard the doctor's testimony relating to the medical evidence and,
 presumably, judged the weight and credibility of that evidence for itself.
 Furthermore, during its deliberations, the jury requested the doctor's medical
 report, and the exhibit containing that report was delivered to the jury. We hold
that the error in this case was harmless under Rule 44.2(b) as applied through the
-Mosley-factorsrfor improperjury argument andthat the argument was notso egre^
gious as to warrant a mistrial.
       However, as we stated in Baker.

              Although we have found no reversible error in connection with
       the State's jury argument, we are not to be taken to approve the
       argument in any way. As other courts have expressed, we fail to
       understand why prosecutors continue to make arguments of this
       nature. See, e.g., Wilson v. State, 938 S.W,2d 57 (Tex. Crim. App.
       1996), abrogated on other grounds by Motilla v. State, 78 S.W.3d
352, 356-57 & n.26 (Tex. Crim. App. 2002). That is especially so in
       the face of a plethora of cases in which the courts of this State
       consistently have held that such arguments clearly are out of
       bounds. We are not unmindful of the pace and stress of
       trial. However, one would think that, even in the "heat of battle," the
       risk of retrial would be caution enough to yield to cooler
       passions. The argument in this case is held to result in harmless error;
       that will not always be the case.
2012 WL 5988900, at *5. Appellant's first issue is overruled. ;
                                   Tattoo Evidence

       In his second issue, Appellant contends that the admission of evidence that
he bore a "white pride" tattoo was irrelevant and substantially more prejudicial
than probative. The record shows that Appellant objected under Tex. R. Evid. 403
when K.L.T., the first witness to testify at trial, began testifying about the
defendants' unique identifying features, which for Baker was a facial scar and for
 Appellant was a tattoo. After a discussion at the bench, the trial court overruled
 Appellant's objection and admitted into evidence a picture of one of Appellant's
tattoos, the "white pride" tattoo that had assisted K.L.T. in identifying Appellant.
       The State asserts that Appellant has not preserved this issue for review
because the same or similar evidence was presented by other witnesses without
objection.   An objection to photographic evidence is waived if the same
information contained in the photograph is conveyed to the jury in some other
form.^For^vrSta^
either object each time the complained-of evidence is offered or obtain a running
objection.   Valle v. State, 109 S.W.3d 500, 509 (Tex. Crim. App. 2003). The
admission of evidence over objection "will not result in reversal when other such
evidence was received without objection, either before or after the complained-of
ruling." Leday v. State, 983 S.W.2d 713, 718 (Tex. Crim. App. 1998).
      The record shows that Appellant did not request a running objection and that
evidence of Appellant's tattoo was presented by other witnesses without objection.
Officer Anna Sturgeon, the first officer to respond to K.L.T.'s call for help,
testified that K.L.T. was traumatized when the officer arrived around 3:15 a.m.

K.L.T. reported that she knew the first name of one of the suspects, "John," but did
not know his last name or the name of the other suspect. Officer Sturgeon testified
without objection that K.L.T. told her that "John" had "a tattoo on his upper right
arm that says 'white power' in the shape of a cross." The picture of Appellant's
tattoo shows that Appellant's upper arm had a tattoo with the words "WHITE
PRIDE" in the shape of a cross. Officer Danny Hutchins, who helped arrest Baker
and Appellant, later testified without objection that he had received descriptive
information of the suspects that he was looking for; that information included the
fact that one of the suspects had a scar on his face and one of the suspects "had a
tattoo of white power" on him.

                                          8
       We note the difference between the words "power" and "pride." However,
 the descriptions of the tattoo were substantially similar to the photo. During trial,
 K.L.T. identified the photo of Appellant's tattoo as the same tattoo that "John" had.
 She had said earlier that she believedthe tattoo said "white pride or white power."
       The record reveals that Appellant did not object each time evidence of his
 tattoo was offered and that he did not obtain a running objection. Consequently,
 we cannot hold that the error, if any, in overruling Appellant's objection and
-admitting-evidence ofWs-tattoo-constitutes reversible enoTrSeeValle;i09-SiW-36r
 at 509; Leday, 983 S.W.2d at 718. Appellant's second issue is overruled.
                          Prosecutor's Closing Argument
       In his final issue, Appellant argues that permitting the prosecutor to direct
the jury's attention to K.L.T. during the prosecutor's closing argument at the
guilt/innocence phase of trial affected Appellant's substantial rights. Appellant
asserts that the prosecutor "gestured to [K.L.T.]'s present condition as she sat in
the audience" and that he "directed a personal opinion comment to the alleged
victim during closing argument."      The State responds that Appellant failed to
preserve this issue for review because Appellant did not object at trial. We agree.
      The relevant portions of the record from the State's closing argument show
the following:
            (To [K.L.T.]:) The one good move as a mother that you did,
      you should be proud of yourself for doing that because you looked out
      for your child and you gave him to his father.

             ...   You think of how many houses these guys had to get
      kicked out of that night. . . . [K.L.T.], after they raped her, as she
      struggled with them, because she can't fight back, she is not strong
      enough, she is beat down, she is battered, you can see that. She
      couldn't fight —
At that point, Appellant's attorney stated, "May the record reflect that when the
prosecutor said 'You can see that,' he gesticulated with his head towards the
alleged victim."
      Appellant did not lodge any objection at trial either time the prosecutor
directed the jury's attention to K.L.T.      To preserve a complaint for appellate
review, the complaint must first be made in the trial court by a timely request,
objection, or motion. Tex. R. App. P. 33.1(a); Cockrell v. State, 933 S.W.2d 73, 89
(Tex. Crim. App. 1996). In Cockrell, the court specifically concluded, "[W]e hold
a defendant's failure to object to a jury argument or a defendant's failure to pursue
to an adverse ruling his objection to a jury argument forfeits his right to complain
about the argument on appeal." 933 S.W.2d at 89. Because Appellant did not
object at trial, he failed to preserve for appellate review the complaints that he
urges in his third issue. Appellant's third issue is overruled.
                                   This Court's Ruling
      We affirm the judgment of the trial court.




                                                      TERRY McCALL

                                                      JUSTICE




August 15,2013
Do not publish. See Tex. R. App. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                            10
                                1 lTH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                       JUDGMENT



Johnathen Lee Harrison,                         * From the 35th District
                                                  Court of Brown County,
                                                  Trial Court No. CR20133.


Vs. No. 11-11-00241-CR                         * August 15,2013

The State of Texas,                            * Memorandum Opinion by McCall, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 McCall, J., and Willson, J.)

      This court has inspected the record in this cause and concludes that there is
no error in the judgment below.       Therefore, in accordance with this court's
opinion, the judgment of the trial court is in all things affirmed.
                       »«5e&
                       c
                       £
                            s^=~r~
                            O ;r
                       ~5
                       o 7\ C         p.


                                      3
                               ^r



                       O
                                      o
               P                      IS



               7*.
q    o
                                      Ca
               o
          *\       !

^    o                         -£ \

     CO
OO
-J


     i
               ^
     5r
               $
     ^3